Juue 12, 1951

Hon.RvansJ.Adk&s              ODitiOrr   Bo.   V-1185.
Comity Attorney
McOnlloch County                    Lsgality of a county
.Bracly,
       Teaks                        attorne@s accepting
                                    employmentbyanruni-
                                    clpality to proeecute
                                    corporationcourt ca0es.
          YOM request for an oplnlon of this offIce pre-
aents the followmg questionr
          'cana Couutydttorneybe employedby
     a munlelpal corporatlo~~toproeeonte oases
     ln corporation court either on a fee or
     salary basis?"                   ..
          Section 21 of Article V, Constitutionof Texas,
provides ia parts
          I) . . The couaty attorneys shall re-
     preseni the State irrall cases In -'Ma-
     trlct snd inferior cemta.In tbelr mmpectlve
     cotliltlee;
               .butif %.n~-wimt~~%hallbe 1ncluaed
     In e district ln~rhiebthsre @till be a dls-
     trlct attorney, the respective autiet3 of ala-
     trlct attorney8 and county attorneys shall
     gtnh    cotmtl;s be~regulatepby the LegIs-
           . . . .
           By the express terms of the above con8tltatlou-
al provision and under the decisions of the courts of this
state, l t& county attorney,has the right, and 1s char ed
                to represent the state in all prosecn
                                                e
                the vlolatlon of the criminal laws of the
state in the corporationcourt, nottithstandlngsnch-pros-
ecutio+i may appear to be for violation of orflinances of
the city covering the same groMd.' (Emphasisadded.)
See Att'g Gen. Op. V-1147 (1951);
211 (TI~x.C~V.APP. 1905 error ref
Stewart, 91 Tex. 133, 41 S.W. 650
-Ann       elo, 94 S.W. 436 (Tex.Cl.v.App.1906).
--




         Hon. Evans J. Adklns, page 2   (v-1185)


                  Article 869, V.C.C,P., provldesr
                   *All prosecutionsIn a corporation
              court shall be aonUuc.tedby the city attor-
              my of such city, town or village, or by
              hi6 deputy. The county attorney of the
              county in which said city, town or village
              is aituateamay, If he so desires, also
              represent the State,ln such prosecutions.
              In such cases, the said couuty attorney
              shall not be entitled to receive any fees
              or other camessatlon whatever for said
              services. The county attorney shall ha
              no power to dismiss any prosecutionspeZ
              ing In said court unless for r8a~~~ll.d
              and ap oved by the recorder.’         8
              added.F
                   The statute expressly prohibits the county at-
         torney from receiving          or compsnsatian~ w+tever
                               ~arrJr’fees
         ~m~~nioes~rendered f~~osectxtians in.a corporation
              . Therefore, in answer to your questl.oZi, it 18 our
         oplulon that a county attorney may not be employed on a
         fee or salary basis for proseoutlonsln a C~pOratlOIi
         court.
     z                         .'SUMMARY
                   A county attorney may not be employed
              on a fee m aalaw lm.elsto prosecute eases
              In the corpor&tlc&court. Attly @en. Op.
              V-1147 (1951);Art. 869, V.C.C.P.
         APPROVED:                          Yours very truly,
         J. C. Davis, Jr.                     PRICE IMIRL
         County Affairs Mvlslon             Attorney General
         Sease P. Inton, Jr.
         Reviewing Assistant
         Charles D. Msthews
         First Assistant